FILED
Oct 24, 2019

01:11 PM(CT)
TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT GRAY
ROMA BLANKENSHIP, ) Docket No.: 2019-02-0171
Employee, )
V. ) State File No.: 21230-2019
BALLAD HEALTH, )
Self-Insured Employer. ) Judge: Brian K. Addington

 

EXPEDITED HEARING ORDER
(DECISION ON THE RECORD)

 

This claim came before the Court on Ms. Blankenship’s request for expedited
hearing. She asked that the Court decide her entitlement to temporary disability and
medical benefits based on a review of the record without an evidentiary hearing. Ballad
Health did not oppose her request, and the Court issued a docketing notice giving the
parties until October 22, 2019, to file position statements.

To receive benefits, Ms. Blankenship must provide sufficient evidence showing
she would likely succeed at a final in proving she suffered a specific work injury or a
compensable aggravation of a preexisting condition. Based on the record at this time, the
Court holds Ms. Blankenship is not likely to succeed at a hearing on the merits in proving
she suffered a specific injury or aggravation and denies her claim for benefits.

Claim History

Ms. Blankenship worked for Ballad Health as a CNA. According to her affidavit,
she felt she worked excessive amounts due to understaffing, which caused her to care for
multiple patients simultaneously and miss breaks and lunch. In November 2018, she
complained to her unit manager about these work conditions. She also said her ankles
were swollen, but she did not allege a specific work injury. Ballad did not file an injury
report.

After Ms. Blankenship’s complaint, her working conditions did not improve to her
satisfaction. She last worked on December 27, 2018.

1
Near the time she stopped working, Ms. Blankenship sought treatment from
orthopedist Dr. William Brashear. According to her affidavit, Dr. Brashear prescribed
Lyrica and took her off work, but she provided no records supporting this assertion. At
some point, however, Dr. Brashear placed her on restrictions that Ballad would not
accommodate.

After continued complaints, Ballad sent Ms. Blankenship in February 2019 to Dr.
Michael Anders. She told him her left and right-knee pain and ankle swelling began in
December 2018 and was “made worse by prolonged walking, stairs.” She felt her work
as a CNA over the years caused her problems. After taking her history and examining
her, Dr. Anders could not causally relate her current symptoms to her work. !

On receiving Dr. Anders’s opinion, Ms. Blankenship returned to Dr. Brashear with
continued complaints of pain. He assessed bilateral patellofemoral osteoarthritis, stating
“I do feel this is an exacerbation of an underlying problem.” He further told Ms.
Blankenship that “not all people have arthritic manifestations even though they have
radiographic findings of it.’ Dr. Brashear continued her Lyrica prescription and released
her for full-duty work on March 26, 2019.’

Findings of Fact and Conclusions of Law

The threshold question at this expedited hearing is the causation of Ms.
Blankenship’s injury. To receive benefits, Ms. Blankenship must show she would likely
prevail at a hearing on the merits that she suffered an injury by accident arising primarily
out of and in the course and scope of employment that causes the need for medical
treatment. See Tenn. Code Ann. §§ 50-6-102(14); 50-6-239(d)(1) (2018). She cannot do
this without expert medical proof. See Albright v. Hercules HVAC Pads, Inc., 2018 TN
Wrk. Comp. App. Bd. LEXIS 66, at *13(Dec. 20, 2018) (Except in the most obvious
cases, causation must be proven by expert medical evidence.).

Here, two physicians examined Ms. Blankenship, and neither causally related her
condition to her work for Ballad. As neither primarily related her condition to her work,
the Court holds Ms. Blankenship failed to present sufficient evidence that she would
likely succeed at a hearing on the merits in proving causation of her injury. Therefore,
the Court also holds she is not entitled to medical or temporary disability benefits at this
time.

 

' Dr. Anders used an incorrect standard. The correct standard is whether the employment contributed
more than fifty percent in causing the injury. Tenn. Code Ann. § 50-6-102(14)(B).

? Ballad objected to Dr. Brashear’s notes because they were not signed. The notes indicated Dr. Brashear
“performed and documented” the notes. The Court overruled the objection.

2
IT IS, THEREFORE, ORDERED AS FOLLOWS:

1.

2.

Ms. Blankenship’s request for temporary and medical benefits is denied at this
time.

This case is set for a Status Hearing on January 7, 2020, at 11:00 a.m.
Eastern Time. The parties must call 855-543-5044 to participate. Failure to
call at the scheduled time might result in the determination of issues without
the party’s participation.

ENTERED October 23, 2019.

/S/ Brian K. Addington
BRIAN K. ADDINGTON, JUDGE
Court of Workers’ Compensation Claims

Appendix

Exhibits:

OD Pe ee bP

Ms. Blankenship’s Affidavit

Medical Record-Occupational Medicine Clinic (2/5/19)

Medical Record-Appalachian Orthopedic Associates (3/12/19-3/26/19)
First Report of Injury

Wage Statement

Notice of Denial

Dispute Certification Notice

Technical Record:

CONN BWND

. PBD

. Employer’s Motion to Dismiss

. Brief in Support of Motion to Dismiss

. Order Denying Motion to Dismiss

. Request for Expedited Hearing

. Employer’s Objection to Admissibility

. Employer’s Pre-Hearing Brief/Statement
. Employer’s Position Statement
CERTIFICATE OF SERVICE

I certify a copy of this Order was sent as indicated on October 23, 2019.

 

 

 

Name Certified | Fax | Email Service sent to:
Mail
Roma Blankenship, X x 140 Painter Rd.
Employee Fall Branch, TN 37656

catherine62kylie@gmail.com

 

Michael Forrester,
Employer’s Attorney

 

 

Xx mforrester@hsdlaw.com
amcknight@hsdlaw.com

 

 

 

De ry he
PENNY SHRUM, COURT CLERK
Court of Workers’ Compensation Claims
we.courtclerk(@in.gov

 

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082